DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner acknowledges receipt of the preliminary amendment filed 9/29/2021 in which claims 4 and 14 were amended and claims 16-18 were added.
Claims 1-18 are pending and presented for examination.
Allowable Subject Matter
Claims 1-18 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: the closest prior art, Ruili Integrated Circuit (CN 107946232 and Ruili hereinafter), discloses a method for manufacturing a semiconductor device (Figs. 15-36), comprising: providing a semiconductor substrate (10; page 9), the semiconductor substrate comprising a shallow trench (17/18; page 9) and active areas (regions of 10 around 17/18) isolated from the shallow trench; forming an oxygen-containing layer (19; aluminum oxide) on exposed outer surfaces of the shallow trench and the active areas; filling a first isolation layer (24; page 15; Fig. 34) of a set height in the shallow trench, the set height being lower than heights of the active areas; and etching the active areas and the shallow trench isolation structure to form wordline trenches (25; page 15). Ruili fails to expressly disclose the first isolation layer formed in the trench comprising the oxygen-containing layer on the surface of the shallow trench; forming an etch stop layer on an upper surface of the first isolation layer; filling a second isolation layer on the etch stop layer in the shallow trench to form a shallow trench isolation structure; wherein bottoms of the wordline trenches in the shallow trench isolation structure are higher than the set height.
As to claim 12: the closest prior art, Ruili, discloses a semiconductor device (Fig. 34), comprising: a semiconductor substrate (10; page 9), comprising: a shallow trench (17/18; page 9); and active areas, isolated from the shallow trench (regions of 10 around 17/18); a first isolation layer (24; page 15) of a set height is filled on an upper surface of the shallow trench, the set height being lower than heights of the active areas; and wordline trenches (25; page 15) are formed in the shallow trench isolation structure and the active areas, wherein bottoms of the wordline trenches in the shallow trench isolation structure are higher than the set height. Ruili fails to expressly disclose wherein, an oxygen-containing layer is formed at a bottom of the shallow trench and surfaces of the active areas; wherein the first isolation layer is formed on the oxygen- containing layer; an etch stop layer is formed on an upper surface of the first isolating layer; a shallow trench isolation structure is formed on the etch stop layer in the shallow trench, and the shallow trench isolation structure is formed by filling a second isolation layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813